Order, Supreme Court, New York County (Roger S. Hayes, J.), entered on or about October 26, 2007, which denied defendant’s CPL 440.30 (1-a) motion for DNA testing, unanimously affirmed.
CPL 440.30 (1-a), which provides a procedure for convicted defendants to seek DNA testing, is inapplicable to persons who pleaded guilty (People v Lebron, 44 AD3d 310 [2007], lv denied 9 NY3d 1007 [2007]; People v Byrdsong, 33 AD3d 175 [2006], lv denied 7 NY3d 900 [2006]). Since defendant pleaded guilty, he may not avail himself of the provisions of the statute. Concur— Saxe, J.P., Friedman, DeGrasse, Freedman and Abdus-Salaam, JJ.